Citation Nr: 1214052	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical arthritis with spondylosis, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this matter in March 2011.  Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," it once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 

Of final note, no representative is listed herein.  The Veteran was represented by a private attorney throughout the pendency of this matter.  This attorney withdrew his representation with the Veteran's consent in early 2012, however.  The Veteran was sent a letter about his representation choices in late February 2012.  Contained therein was a notification that unless he responded within 30 days, it would be assumed he wished to represent himself.  No timely response was received.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

In November 2005, the Veteran testified at a Travel Board hearing regarding the issue of his entitlement to service connection for cervical arthritis with spondylosis.  This benefit was denied by the Board in a March 2007 decision.  



The Veteran filed a claim to reopen the issue of his entitlement to service connection for cervical arthritis with spondylosis in February 2008.  He additionally sought entitlement to a TDIU at that time.  The aforementioned January 2009 rating decision was negative with respect to both issues.  

No hearing was sought by the Veteran in perfecting his appeal of these determinations.  Indeed, he twice indicated that he did not want a hearing (see September 2009 VA Form 9 and September 2010 representative statement).

In December 2011, the Veteran was informed via letter that the Veterans Law Judge who presided over his November 2005 hearing no longer works at the Board.  He additionally was informed that VA law requires the Veterans Law Judge who conducts a hearing to participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).  Finally, he was asked whether he would like another hearing before an available Veterans Law Judge.  

The Veteran responded later in December 2011 that he desired a hearing before a Veterans Law Judge at his local RO.  In other words, he conveyed his desire for a second Travel Board hearing.

From the above, it is clear that the December 2011 letter to the Veteran was sent in error.  That the Veterans Law Judge who conducted the November 2005 hearing no longer works at the Board is true.  This is of no consequence, however.  Simply put, the hearing was held with respect to a previous claim concerning the issue of entitlement to service connection for cervical arthritis with spondylosis.  The Veterans Law Judge who conducted it, as required, made the March 2007 Board decision denying this claim.  Nothing more was required.  Of concern in the instant claim indeed is a different yet related issue, whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical arthritis with spondylosis, as well as an issue of entitlement to a TDIU.  Thus, a hearing held regarding the claim could be conducted by any Veterans Law Judge.

A hearing on appeal will be granted if a Veteran or his representative expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2011).  Notwithstanding that the Veteran previously did not want a hearing and that the aforementioned letter was sent in error, he now wants a hearing.  Nothing (statute, regulation, rule, etc.) prohibits him from changing his mind.  The Veteran thus shall be scheduled for a Travel Board hearing.  Since the RO handles such scheduling, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record as well as to his representative, if any.

2.  Then process this appeal in accordance with established procedure.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


